                                           Case 5:21-cv-02590-EJD Document 9 Filed 04/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSEPH VICTOR LAGANA,
                                  11                                                   Case No. 21-02590 EJD (PR)
                                                       Plaintiff,
                                  12                                                   ORDER OF TRANSER
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     DEMOCRATIC PARTY, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, who is currently confined at the Twin Towers Correctional Facility in Los
                                  19   Angeles, filed a pro se civil rights complaint based on events that took place in Los
                                  20   Angeles. Dkt. No. 1. Plaintiff’s recent letter updating his address also includes allegations
                                  21   regarding his current prison conditions. Dkt. No. 8. Although Plaintiff names Defendants
                                  22   who may be located within the Northern District, e.g., Governor Gavin Newsom, the
                                  23   events giving rise to this action occurred in Los Angeles and those involved are also
                                  24   located in Los Angeles, e.g. the Burbank Police Department and the Los Angeles Police
                                  25   Department. Dkt. No. 1 at 2-4. Because the relevant defendants for his claims reside in
                                  26   and the acts complained of occurred in Los Angeles County, which lies within the venue of
                                  27   the Western Division for the Central District of California, see 28 U.S.C. § 84(c), venue
                                  28   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly,
                                            Case 5:21-cv-02590-EJD Document 9 Filed 04/16/21 Page 2 of 2




                                   1   this case is TRANSFERRED to the United States District Court for the Central District of
                                   2   California. See 28 U.S.C. § 1406(a).
                                   3            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   4   Western Division for the Central District of California.
                                   5            IT IS SO ORDERED.
                                   6            4/16/2021
                                       Dated: _____________________                        ________________________
                                                                                           EDWARD J. DAVILA
                                   7
                                                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\EJD\CR.21\02590Lagana_transfer (CD)

                                  26

                                  27

                                  28                                                   2
